Order entered February 11, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00963-CV

                          CITY OF DALLAS, TEXAS, Appellant

                                             V.

                      ANTHONY ARREDONDO, ET AL., Appellees

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 199-1743-99

                                         ORDER
       The Court has before it appellant’s February 6, 2013 unopposed motion for extension of

time to file its reply brief. The Court GRANTS the motion and ORDERS that any reply brief

be filed by March 13, 2013.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE